PER CURIAM.
The dismissal of Count 3 only affected certain of the many defendants who were sued jointly upon that count. The orders left Count 3 undisposed of as to various other defendants sued jointly and were not therefore final and hence not appealable. Hohorst v. Hamburg-American Packet Co., 148 U.S. 262, 13 S.Ct. 590, 37 L.Ed. 443. Studer v. Moore, 2 Cir., 153 F.2d 902; Hunteman v. New Orleans Public Service, 5 Cir., 119 F.2d 465; cf. Reeves v. Beardall, 316 U.S. 283, 286, 62 S.Ct. 1085, 86 L.Ed. 1478.
Appeals dismissed.